Citation Nr: 1104012	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  08-32 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for 
service-connected diabetes mellitus, prior to October 31, 2008.

2. Entitlement to an initial rating in excess of 40 percent for 
service-connected diabetes mellitus, from October 31, 2008 
onward.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1957 to December 
1976.  He is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in March 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In December 2009, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of the 
hearing is associated with the claims file.

The Veteran also submitted additional evidence consisting of 
multiple VA treatment records dated through November 2008.  See 
38 C.F.R. § 20.1304 (2010).  The Board notes that the Veteran 
waived agency of original jurisdiction (AOJ) consideration of 
such evidence.  Id.  Therefore, the Board may properly consider 
such evidence in rendering its decision.

The March 2006 rating decision granted service connection for 
diabetes mellitus and assigned an initial rating of 20 percent, 
effective March 2, 2005.  Thereafter, the Veteran appealed with 
respect to the initially assigned rating.  A rating decision 
issued in June 2008 assigned an effective date of March 2, 2004 
to the grant of service connection, and a rating decision issued 
in November 2009 assigned a 40 percent rating evaluation from 
October 31, 2008.  However, as this rating is still less than the 
maximum benefit available, the appeal is still pending.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993). 


FINDINGS OF FACT

1. Prior to October 31, 2008, service-connected diabetes mellitus 
is productive of symptoms requiring the use of oral medication 
and insulin multiple times per day, visits to a diabetic care 
provider on average no more than once per month, a restricted 
diet, hypoglycemic reactions not requiring hospitalization, and, 
resolving all reasonable doubt in the Veteran's favor, 
occupational and recreational activities restricted to current 
levels by labile glucose levels. 

2. From October 31, 2008 onward, service-connected diabetes 
mellitus is productive of symptoms requiring the use of oral 
medication and insulin multiple times per day, visits to a 
diabetic care provider on average no more than once per month, a 
restricted diet, hypoglycemic reactions not requiring 
hospitalization, and occupational and recreational activities 
restricted to current levels by labile glucose levels. 


CONCLUSIONS OF LAW

1. Prior to October 31, 2008, the criteria for a rating of 40 
percent, but no greater, for service-connected diabetes mellitus 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.119, Diagnostic Code 7913 (2010).

2. From October 31, 2008 onward, the criteria for a rating in 
excess of 40 percent for service-connected diabetes mellitus have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain 
duties upon VA to notify the claimant of the shared obligations 
of the claimant and VA in developing his or her claims and to 
assist the claimant by making reasonable efforts to obtain 
relevant evidence in support of the claims.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-
23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court 
of Appeals for Veterans Claims (Court) held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date of 
the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the Veteran was provided with a VCAA notification 
letter in June 2005, October 2005, and January 2006 with regard 
to his service connection claim, prior to the initial unfavorable 
AOJ decision issued in March 2006.  In March 2006 and June 2008, 
letters were sent that addressed disability ratings and effective 
dates.

The Board observes that the pre-adjudicatory VCAA notice issued 
in January 2006 met the requirements of informing the Veteran of 
the type of evidence necessary to establish service connection, 
how VA would assist him in developing his claims, and his and 
VA's obligations in providing such evidence for consideration.  
With regard to the initial rating claims, these claims are 
generally considered to be "downstream" issues from the 
original grant of benefits.  VA's General Counsel issued an 
advisory opinion holding that separate notice of VA's duty to 
assist the Veteran and of his concomitant responsibilities in the 
development of his claim involving such downstream issues is not 
required when the Veteran was provided adequate VCAA notice 
following receipt of the original claims.  See VAOPGCPREC 8-2003.  
Further, where a claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 
(2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  
In this case, the Veteran has not alleged that he has suffered 
any prejudice as to the lack of pre-adjudicatory notice as to 
disability ratings and effective dates.  

Moreover, the Board notes that no duty to assist arises upon 
receipt of a Notice of Disagreement.  38 C.F.R. § 3.159(b)(3); 
see 73 Fed. Reg. 23353 (adding paragraph (3) under § 3.159(b).  
Nevertheless, the Board finds that no prejudice to the Veteran 
has resulted from the inadequate timing of the notice with 
respect to disability ratings.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).  As a matter of law, providing the Veteran with VCAA-
compliant notice prior to a readjudication "cures" any timing 
problem resulting from any deficiency in notice content or the 
lack of notice prior to an initial adjudication.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); citing Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A statement of the 
case (SOC) and supplemental SOC (SSOC) constitute 
"readjudication decisions" that comply with all due process 
requirements if preceded by adequate VCAA notice.  See Mayfield, 
499 F.3d.  In the present case, the Veteran was provided with an 
SOC and SSOCs after the letters addressing disability ratings and 
effective dates.  Therefore, any prejudice that could have 
resulted was mitigated by subsequent readjudication of the 
claims.
 
Accordingly, the Board determines that the content requirements 
of VCAA notice have been met and the purpose of such notice, to 
promote proper development of the claim, has been satisfied.  See 
Mayfield, 444 F.3d at 1333.  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claims and providing him with a VA 
examination.  The Veteran's service treatment records, VA medical 
records, private medical records, and the reports of October 
2005, July 2008, and November 2008 VA examinations were reviewed 
by both the AOJ and the Board in connection with adjudication of 
his claims.  The Veteran has not identified any additional, 
relevant treatment records VA needs to obtain prior to further 
action on his claims.  

With regard to the VA examinations, the Board notes that once VA 
undertakes to provide a VA examination, it must ensure that the 
examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  In this case, each examiner reviewed the claims 
file, documented the Veteran's subjective complaints and medical 
history, and evaluated the Veteran.  Thereafter, in the reports, 
they provided information sufficient in detail and relevance to 
the rating criteria to allow for determination of the appropriate 
disability rating.  Nothing suggests that the findings reported 
are inconsistent with the medical history outlined in the claims 
file.  The Board notes that there is some disagreement between 
the Veteran's statements to VA with respect to hypoglycemic 
reactions and those reflected in the VA examination reports.  
However, the Board finds that this disagreement does not render 
the examinations inadequate as the entirety of the record 
including the Veteran's statements are considered by the Board in 
its decision.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. § 3.159 
(c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the claims.



II. Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the 
ability of the body as a whole, or of the psyche, or of a system 
or organ of the body to function under the ordinary conditions of 
daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the 
Veteran's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.

In an increased rating case the present disability level is the 
primary concern and past medical reports do not take precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, the Court has held that evidence to be 
considered in the appeal of an initial assignment of a disability 
rating was not limited to that reflecting the then current 
severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, the Court found that in increased rating 
claims factual findings may show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); 
see Fenderson.  Thus, the Board has considered the propriety of 
staged ratings in assessing the Veteran's service-connected 
disability.

The Veteran's service-connected diabetes mellitus is currently 
assigned a 40 percent disability rating pursuant to 38 C.F.R. § 
4.119, Diagnostic Code 7913 (2010).  Prior to October 31, 2008, a 
20 percent disability rating was assigned.  He contends that his 
disability results in symptoms warranting a higher rating, to 
include frequent hypoglycemic and hyperglycemic episodes.  The 
Board observes that the Veteran is in receipt of service-
connected benefits for diabetic complications of peripheral 
neuropathy of the upper and lower extremities, coronary artery 
disease, and nephropathy.

Under Diagnostic Code 7913, a 20 percent disability evaluation is 
assigned for diabetes mellitus requiring insulin and restricted 
diet; or, an oral hypoglycemic agent and restricted diet.  A 40 
percent evaluation is assigned for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities.  A 60 
percent evaluation applies if diabetes mellitus requires insulin, 
a restricted diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a diabetic 
care provider, plus complications that would not be compensable 
if separately evaluated.  A 100 percent disability evaluation is 
assigned if diabetes mellitus requires more than one daily 
injection of insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year or 
weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  "Regulation of 
activities," is defined in Diagnostic Code 7913 as "avoidance 
of strenuous occupational and recreational activities."  38 
C.F.R. § 4.119 (2010).

The Veteran filed his claim in March 2005.  Relevant evidence 
includes private and VA treatment records, and the reports of VA 
examinations performed in October 2005, July 2008, and December 
2009.  Private treatment records from around the time the Veteran 
filed his claim indicate that the diabetes mellitus was poorly 
controlled and that he was taking oral medication and two types 
of insulin, Lantus and Novolog.  Lantus was prescribed twice 
daily, and Novolog was to be taken before meals.  The October 
2005 VA examiner documented that the Veteran took both insulin 
and oral medications.  The insulin was taken more than once 
daily.  Visits to a diabetic care provider were reported to occur 
no more than once per month, and the private treatment records in 
the file show visits occurring every two months.  There was 
restriction of diet prescribed, but not restriction of strenuous 
activities to manage the symptoms.  The Board notes that the 
examiner gave a positive answer to whether there were episodes of 
hypoglycemic reactions or ketoacidosis, but did not specify 
whether both occurred or just one.  However, the report clarifies 
that hypoglycemic reactions were due to irregular meal schedule 
associated with the Veteran's employment as an ER nurse.  
Hospitalization was not required.  There is no further reference 
to ketoacidosis in the report, and the treatment records relevant 
to the period prior to October 31, 2008 do not show that the 
Veteran experienced ketoacidosis.    

The July 2008 VA examiner reported that the Veteran's diabetes 
mellitus was not controlled on six insulin injections per day.  
No hypoglycemic reactions or ketoacidosis was reported in the 
medical history.  Dietary restrictions remained, but there were 
still no restriction of activities documented.  The Veteran 
reported using a treadmill for four minutes daily and aerobic 
biking.  Additionally, the Board notes that a July 2008 cardiac 
VA examination report shows that the Veteran tried to walk one 
mile per day, but did so slowly due to fatigue, and surmised that 
the Veteran's fatigue was due to general de-conditioning.  

A November 2008 VA examiner reviewed the claims file and noted 
the Veteran's labile glucose levels.  Based on that review, the 
examiner opined that the Veteran could maintain his current level 
of activity, but should avoid occupational and recreational 
activities that exceeded the current level.  The examiner 
documented that the Veteran's insulin log showed four 
hypoglycemic episodes in a recent month.   

A November 2009 private treatment record continued to show poor 
control of the Veteran's diabetes mellitus.  The record shows 
that exercise was encouraged as tolerated.  A review of labs 
reflects lab dates in October 2008, March 2009, June 2009, August 
2009 (two), September 2009, and November 2009.  The next visit 
was scheduled for early January, approximately six weeks later.  
Although the dates of lab work do not necessarily correlate with 
visits to treatment providers, the Board determines that this is 
the best documentary evidence of the frequency of visits to a 
diabetic care provider.  The dates for these visits show 
treatment occurring every three months to once every six weeks 
with one month with two visits.   

The Board acknowledges the Veteran's occupation as an emergency 
nurse has garnered him specialized medical knowledge in the signs 
and symptoms of hypoglycemia, hyperglycemia, and ketoacidosis.  
Thus, the Board finds the Veteran's description of his 
hypoglycemic episodes and his ability to recognize the onset of 
such episodes and take steps to prevent them as probative 
evidence of their occurrence.  However, even with consideration 
of the Veteran's written statements and testimony, the evidence 
does not support a rating in excess of 40 percent at any time 
during the appeal period.  Specifically, the evidence does not 
demonstrate that twice a month visits to a diabetic care provider 
are the norm or that the hypoglycemic reactions warrant 
hospitalization.  The Board notes that the Veteran does have 
complications that are not compensable, i.e., peripheral 
neuropathy of the bilateral upper extremities and erectile 
dysfunction.  However, his diabetic nephropathy, coronary artery 
disease, and peripheral neuropathy of the bilateral lower 
extremities are all evaluated as at least 10 percent disabling.  
Accordingly, the Board does not find that the severity of the 
Veteran's diabetes mellitus more closely approximates the 
criteria for a rating in excess of 40 percent.  

However, affording the Veteran the benefit of the doubt, the 
Board finds that a 40 percent rating evaluation is warranted 
prior to October 31, 2008.  38 U.S.C.A. 
§ 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  
 In this regard, the Board observes that the November 2008 VA 
examiner indicated that the Veteran's labile glucose levels would 
restrict the Veteran's occupational and recreational activities 
to current levels.  The Board observes that the Veteran's level 
of activity remained relatively stable throughout the appeal 
period and that his diabetes mellitus was consistently poorly 
controlled, which suggests labile glucose levels would have been 
present frequently.  Since the evidence that formed the basis for 
a rating of 40 percent as of October 31, 2008 does not represent 
a significant change in severity, the Board determines that a 
rating of 40 percent, but not greater, is warranted for the 
period prior to October 31, 2008. 

The Board is aware that an extra-schedular rating is a component 
of a claim for an increased rating.  Barringer v. Peake, 22 Vet. 
App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The threshold factor for extra-schedular consideration 
is a finding on part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. App.  
111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 
C.F.R. § 3.321(b)(1).  If so, factors for consideration in 
determining whether referral for an extra-schedular rating 
include marked interference with employment or frequent periods 
of hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds no evidence that the Veteran's service-connected diabetes 
mellitus presents such an unusual or exceptional disability 
picture at any time so as to require consideration of an extra-
schedular evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1) )(2010).  The Veteran's symptoms are fully 
contemplated by the rating schedule.  Therefore, the Board finds 
that referral for an extra-schedular rating is not necessary.

Finally, while the appeal was pending, in Rice v. Shinseki, 22 
Vet. App. 447 (2009), the Court held that a TDIU claim is part 
and parcel of an increased-rating claim when raised by the 
record.  The Board has jurisdiction to consider the Veteran's 
possible entitlement to a TDIU rating in this circumstance when 
the TDIU issue is raised by assertion or reasonably indicated by 
the evidence and is predicated at least in part on the severity 
of the service-connected disability in question, regardless of 
whether the RO has expressly addressed this additional issue.  
See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 
6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, 
the Veteran has not filed a claim for TDIU; further, at his 
December 2009 hearing, the Veteran testified to present 
employment as a registered nurse.  Therefore, the question of 
unemployability is not raised by the record and further 
consideration of entitlement to a TDIU rating is not warranted. 
ORDER

An initial rating of 40 percent, but not greater, for service-
connected diabetes mellitus is granted for the period prior to 
October 31, 2008.

An initial rating in excess of 40 percent for service-connected 
diabetes mellitus is denied for the period from October 31, 2008 
onward.





____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


